DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 3/9/2021 have been carefully considered but are not completely persuasive.
	The IDS filed 12/29/2020 has been entered and considered.
	Claims 1-7, 10-18 are pending and under examination.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification.
In claims 1 and 12, the term “chromosomal format” is now provided and asserted to provide an element of patentability.  The Examiner attempted to determine an art defined definition of a “chromosomal format” and no one particular structural data format was identified (see Google searches of relative terms, providing MAF, BAM, SAM, Chromosomer, STRUCTURE, PDB, BED, grimm, mgr etc as chromosomal data formats).  The Examiner then probed the specification for a definition of the term.  The specification at [0013, 0019, 0022, 0024, 0037-39] states that the following known formats are the “chromosomal format:” SAM, BAM, FASTA or FASTA index.  No specific file format conditions beyond these formats is described as being a part of a chromosomal format.  The term chromosomal format in the specification is not spelled out as to what the format of the data is to be, beyond the listed known 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-18 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more.  Applicant has significantly amended the claims. The rejection is slightly altered accordingly.  Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims are drawn to processes, which are “computer-implemented.”
With respect to step  (2A)(1) Independent claim 1 recites the abstract idea of identifying the presence of sequence data of a pathogen in sequence data of diseased mammalian tissue, by merging certain sequence data files, and aligning them to detect the presence of the pathogen (a diagnostic, also a natural law). Independent claim 12  recites the abstract idea of merging certain 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)). 
Claims 1 and 12 are independent.
	Mental processes recited in claim 1 include:
“merging the nucleic acid sequence from the reference mammalian tissue and the at least one nucleic acid sequence of the at least one pathogen to obtain a chimeric reference nucleic acid sequence; wherein the chimeric reference nucleic acid sequence has a chromosomal structure format” (combining nucleic acid sequence data files where the final file is in a type of file format; a mental process of combining data, or a step of organizing data, also a mental process)
“aligning the chimeric reference nucleic acid sequence and the nucleic acid sequence from the diseased mammalian tissue, using incremental synchronized alignment, by the analysis engine, to identify at least one of presence and integration of the nucleic acid sequence of the pathogen in the nucleic acid sequence from the diseased mammalian tissue…” (a step of matching nucleic acid sequence data file information, a mental process).

“merging, the nucleic acid sequence from the mammalian tissue with the plurality of nucleic acid sequences from the pathogens to generate into a single chimeric reference nucleic acid sequence file, wherein the chimeric reference nucleic acid sequence has a chromosomal structure format;
The following limitations in claim 1 claiming a law of nature include:
Comparing sequence data of an individual known to have a disease with a sequence file containing matched normal sequence data and certain known viral pathogen sequence data, to identify the presence and/or integration of a particular virus in the patient.  This is a diagnosis of the identity of a naturally occurring disease or pathogen infection based on correlation of naturally occurring sequence information changes.
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 does not apply the final result of the natural law, the identification or correlation of sequence data with the presence or integration of a pathogen to any real world, or specific 
Claim 1 recites the additional element that is not an abstract idea: “receiving, from a sequence database, a whole genome nucleic acid sequence from a reference mammalian tissue and at least one nucleic acid sequence of at least one pathogen” which is a data gathering step.
Claim 12 recites the additional element that is not an abstract idea: “receiving, from a sequence database, storing a nucleic acid sequence from a mammalian tissue and a plurality of nucleic acid sequences from a plurality of respective distinct pathogens” which is a data gathering step.
Both claims 1 and 12 recite additional characterization information describing the data that is being gathered in type and structure such as “wherein the pathogen is a virus selected from…” or “a chromosomal structure format.”
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 12 recites an additional element that is not an abstract idea: “updating the sequence database with the single chimeric genomic file” which is simply replacing the old file with the new file.
	This step of updating a database does not implement the abstract idea.  Combining the updating with the abstract idea neither limits the structure of the database, nor the merged files, nor does it impose any limitations on how the abstract idea is performed.  Hence, its inclusion in 
	Claims 1 and 12  imply the use of a computer, in either the method being “computer-implemented” or obtaining data from, and updating a sequence database, without any specific computing parts, or system parts.
	The claims do not describe any specific computational steps, nor do they provide any details of how specific structures of a computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	None of the elements in addition to the natural law of claim 1 integrate the judicial exception into a practical application. Merely identifying the presence and/or the integration of a viral sequence of a pathogen, a diagnosis, is not sufficient. To integrate a judicial exception into a practical application, the additional elements must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitations must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 2-7, 10-11 and 13-18 have been analyzed.  Dependent claims 10, 11, and 16 are directed to further abstract limitations. Additional abstract limitations cannot provide a practical application for the judicial exception as they are a part of it.  Dependent claims 2-7, 13-15, 17-18  are directed to additional steps of data gathering or describing the data that is gathered.  Data gathering is extra-solution activity which merely gathers data for the steps of the abstract idea to manipulate.  They do not provide a practical application.

	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1 and 12: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Xu et al (2013: cited in previous action)  discloses that databases comprising 1) pathogenic nucleic acid sequences, 2) reference sequences including “matched normal” and 3) patient genomic sequences were well understood, routine and conventional in the art of genomics. Retrieval of sequence data files from databases either created de novo from patient samples, or from previously stored experiments (abstract, materials and methods) are recited in Xu and were completely routine. The specification also notes that steps of retrieving the sequences from patient samples are routinely performed using commercially available services such as the Illumina Clinical Services at [0060].  These commercial services may also provide the databases of nucleic acid sequences. It is further noted that retrieval of the needed sequences from publicly available databases, such as the known reference sequence HG19 and all known viral sequences, was possible from the NCBI at least as early as 3/5/2013 (cited in previous action). Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical 
	With respect to the additional limitations which describe the gathered information itself, Both Xu and NCBI disclose that types of information.  However, gathered data is not sufficient to provide significantly more than a judicial exception.  At best it may provide a broad field of use, such as for pathogenic-related diagnosis. This type of limitation was found insufficient in Flook.   
	With respect to claim 12: the additional limitations of updating a file in a database fails to rise to significantly more than the judicial exception. The prior art Xu (2013) recognizes that this step is routine, well understood and conventional in the art of data processing. New files with new information routinely replace older versions (materials and methods). This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claims 1 and 12:	the implied computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Xu and NCBI both provide computer systems, databases and computing elements meeting the requirements of the claims, showing that these computing elements are routine, well understood and conventional in the art.  The specification also notes that certain 
	With respect to claim 1: None of the additional limitations to the law of nature rise to the level of significantly more than the judicial exception. The additional limitations were found to be routine, well understood and conventional by the disclosures of Xu and NCBI. These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, nor do they meet any of the other considerations for providing significantly more than a judicial exception as set forth at: MPEP 2106.05(b)&(c).
	Dependent claims 2-7, 10-11 and 13-18 have been analyzed with respect to step 2B. Dependent claims 2-7, 13-15, 17-18 relate to the data gathering discussed above.  Data gathering and extra-solution activity is insufficient to provide significantly more than the judicial exception, as addressed above.  Dependent claims 10, 11 and 16 recite additional abstract limitations.  Additional abstract steps or limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive.
With respect to arguments regarding the assertion that the use of the chromosomal format provides improvement to the method or the computer itself, these arguments are not persuasive.  Each of the types of “chromosomal structure” formats set forth in the specification are met by the routine, well understood and conventional file formats of BAM, SAM, and FASTA or FASTA index.  No other special structure or element required to interact with the data or the computer is present.  These well-known file formats are claimed as the chromosomal format in dependent claims.  These formats are TAB delimited text format consisting of a header, a nucleic acid sequence section and an alignment section (SAM/BAM format specification working group 2021). BAM adds compression of the data implemented atop the standard gzip format: BGZF. Initial editions of BAM and SAM have been in use since 2009. Further, the courts have determined that “"an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018).  
With respect to the arguments regarding the assertion that the methods provide “rapid processing of data without much memory demand” the claims do not set forth specific steps which perform or provide such limitations.  Even if the claims did recite these elements, they are related to the processes being performed by the program, and do not improve the computer itself. The “program” here is the incremental synchronized alignment steps are the same as those disclosed by Sanborn (2012)  (BAMBAM). Speeding up alignment by reducing the amount of data provided is merely reducing the amount of information being acted upon which reduces the number of times the program steps are iterated, thus making it “faster.” This type of FairWarning wherein “accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”, was found not to show improvement in computer-functionality.
Merely reducing the amount of data provided to the program or process is not an improvement to the computer, nor is it a specific interaction between the data and a specific structure of a computer as in Enfish.  The arguments that this provides an improvement akin to McRo are unpersuasive, as that decision is directed to providing rules and instructions to improve the art of animation in a way which was previously not possible to be automated.  No aspects of the claims require amounts or types of data which cannot be merged by hand, or by using a general purpose computer as a tool.
	Applicant’s arguments regarding the “merging” step, as now amended, are not persuasive.  The merging step is the abstract idea, alone in claim 12, or in combination with the alignment step in claim 1.  The improvement cannot be provided by the judicial exception alone.  As set forth in MPEP 2106.05I, an “inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC… See also Alice Corp…(after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co …("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp...”
Diamond v. Diehr... In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc…).” MPEP 2106.05(a).
	In broad strokes, a) the retrieval of information, b) acting on that information using conventional or generic technology c) in a nascent but well-known environment d) without additional limitations which provide inventive solutions are insufficient as in TLI Communications. MPEP 2106.05(a). In claim 12, this describes a) retrieving sequence information data files, b) merging that data in well-known and conventional formats such as BAM, SAM or FASTA, and c-d)updating a sequence database; or in claim 1 this describes a) retrieving sequence information, b) merging that data in conventional formats such as SAM, BAM, or FASTA, c) aligning additional data in the same conventional formats such as SAM, BAM or FASTA d) using conventional alignment “incremental synchronous alignment” BAMBAM to identify pathogenic sequences (Sanborn 2012).  These steps merely use a computer as a tool to perform the abstract idea, and do not provide a specific implementation of a solution to a problem in the software arts. MPEP 2106.05(a).
	With respect to arguments that the claims provide an improvement in the technology of pathogenic identification in a patient, it is noted that none of the steps provided in claim 1 or claim 12 provide improvements which have been identified as possibly sufficient to show improvement in a technology as described in MPEP2106.05(a)II i-ix.  “It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic Trading Technologies Int’l v. IBG,… the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” No steps apply the alleged improvement to a process of treating a patient or other process in “pathogen identification” technology.  None of the steps of claim 1 improve medical diagnostic technology.
	The examiner has considered the additional limitations alone and in combination.  The combination of retrieving data, acting upon data and updating the database or identifying a match within the data using a known process are not “non routine” steps, nor are they unconventional, as evidenced at least by the citations of XU, NCBI, and Sanborn (2012).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-18 remain rejected under 35 U.S.C. 102a1 as being anticipated by Sanborn (US 2012/0059670 A1). Applicant’s arguments will be addressed below.
Sanborn et al. BAMBAM: parallel comparative analysis of high throughput sequencing data. US 2012/0059670 A1, published 3/8/2012.
	The claims have been significantly amended, and the rejection is slightly altered accordingly.  With respect to claim 1, Sanborn provides methods of identifying the presence or integration of a nucleic acid of a pathogen in nucleic acid sequences of a diseased mammalian tissue sample.  Sanborn provides databases which comprise both mammalian and pathogenic/ viral sequences, connected to a processor [008, Example VIII 0017].  Sanborn provides reference sequences, consensus sequences, matched normal sequences which can comprise part or whole genome sequence data[0013, 0054-55]. The nucleic acid sequences can comprise a first substring from one source, and a second from another source (chimeric) including mammalian sequences, as well as viral sequences [009, 0015-0017, claim 5, 22]. This meets the “merging” of nucleic acid sequence data as required by claim 1. The format of Sanborn is preferred to be the BAM/SAM format [009].  As discussed above, the “chromosomal format” of the claims is met by the known formats of BAM/SAM and FASTA as discussed in the instant specification. Sanborn provides incremental synchronized alignment of the sequences to identify desired substrings such as viral sequences [0009-0022, 0027, 0028, 0042-0046, et al.]. A variety of pathogens are disclosed including viruses etc. at [0064-0069] etc. The sequence from a virus, as a presence or an integration in the sequence data is then identified[0020, 0071-72, 0075]. Viruses are known to be present in a number of conditions, such as lentiviruses which cause AIDS including HTLV-1, diseases of the cervix which are caused by the HPV virus, diseases of the skin caused by a virus (KSHV), diseases of the liver (HCV), as claimed [0064-72, claims 49-51] .  Examples V-VII of Sanborn similarly meet claim 1 when the “tumor” is considered to be viral in origin or replaced with “pathogen.”

	With respect to claims 5-6, Sanborn provides methods for providing the requisite amounts of nucleic acid tissue at [0005, 0006, 0009, 0019, 0021, 0073-0075, et al.].
	With respect to claims 7, distinct pathogens are disclosed at [009-0022, 0027, 0028, 0042-0046] and can be a virus, such as a lentivirus which causes AIDS, including HTLV-1 and cervical disorders caused by HPV infection [0064-0072, claims 49-51 etc].
	With respect to claims 10-11, integration or presence of at least some of the virus or co-amplification can be detected [0009-0022, 0042-0046, 0064-0069, 0073-0075, et al.].
	With respect to claim 12, and 16 Sanborn provides methods of providing merged files which comprise both normal, disease, and viral nucleic acid sequences.  Chimeric sequences, are identified as strings or substrings of nucleic acid sequence data which can be from the same or different organisms.  They can comprise whole genome information, or less than the whole genome.  They can comprise pathogen sequence information.  The sequence from a virus, as a presence or an integration in the sequence data is then identified[0020, 0071-72, 0075]. Viruses are known to be present in some conditions, such as lentiviruses which cause AIDS including HTLV-1, diseases of the cervix which are caused by the HPV virus, diseases of the skin caused by a virus (KSHV), diseases of the liver (HCV), as claimed [0064-72, claims 49-51] .  Examples V-VII of Sanborn similarly meet claim 1 when the “tumor” is considered to be viral in origin or replaced with “pathogen.” All the strings and substrings are in the SAM/BAM format which is the same as the “chromosomal structure format” of the claims.  Updating databases with the merged files is disclosed. [0009, 0015, Example VIII].

	With respect to claim 15, the viruses can be distinct [0064-0069].
	With respect to claims 17-18, the BAM format is disclosed [0009, Example VIII].
Applicant’s arguments:
	Applicant’s arguments have been carefully considered, but are not persuasive.
	Sanborn clearly provides steps of identifying the presence and/or integration of a pathogenic sequence, such as a virus.  Sanborn clearly provides retrieving sequence data files which represent reference sequences, matched normal sequences, pathogenic sequences and patient disease tissue sequence information.  Sanborn clearly provides for creating strings of data, which comprise substrings.  The substrings can comprise sequence data information from the same organism or from other organisms such as pathogens, which specifically include viruses which are associated with mammalian diseases.  Files comprising the selected substrings can then be uploaded (claim 12) or acted upon as desired (claim 1) using incremental synchronized alignment to identify differences between the diseased tissue sequence data, and both the matched normal sequence data, and the appended pathogenic sequence data.  A match to sequence substrings which comprise pathogenic sequences is the identification or the presence or integration of a pathogenic sequence in a diseased mammalian nucleic acid sequence file. (claim 1).  Sanborn clearly discloses diseases of mammals which are known to be associated with viruses, such as AIDS, skin cancer, cervical cancer, liver cancer, breast cancer, etc.  The alleged improvement of the “chromosomal structure format” as set forth in the claims and arguments is provided in that Sanborn prefers the SAM/BAM format- which is identified in the instant specification as being “a chromosomal structure format.”  
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn (2012) in view of McLaughlin-Drubin (2008).
Sanborn et al. BAMBAM: parallel comparative analysis of high throughput sequencing data. US 2012/0059670 A1, published 3/8/2012.
	McLaughlin-Drubin et al. (2008) Viruses associated with human cancer. Biochimica et Biophysica acta v 1782:127-150.

With respect to claim 12, (and 16) Sanborn provides methods of providing merged files which comprise both normal, disease, and viral nucleic acid sequences.  Chimeric sequences, are 
	While Sanborn recites the inclusion of viral sequences, and discloses viral pathogens, Sanborn does not provide full genomic nucleotide sequence information for all the viruses amended to fall within claims 1 and 12.  However, these viruses, and their sequence information was well known at the time of filing, as shown by the review by McLaughlin-Drubin.
	McLaughlin-Drubin reviews how viruses are associated with certain human cancers.  McLaughlin-Drubin notes that between 15-20% of all human cancers are estimated to be associated with viral infection.  McLaughlin-Drubin speaks specifically to HLTV-1, HCV, HPV, HBV, EBV, KSHV and HHV-8, each of which are associated with a disease or tumor of a mammalian system disclosed by Sanborn.  Table 1 of McLaughlin-Drubin states as one of the guidelines for assessing virus association with tumors, that “viral genome is present in tumor cells but not in normal cells.”  Section 5 of McLaughlin-Drubin recites human or mammalian tumors associated with the listed “human tumor viruses” and they span nearly all mammalian 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to Sanborn and McLaughlin-Drubin we conclude that the combination of the nucleotide sequence information of viral pathogens known to be associated with human tumors as disclosed by McLaughlin-Drubin with the methods of identifying the presence or insertion of a viral sequence in a mammalian diseased tissue nucleic acid sequence file represents a combination of known elements which yield the predictable result of nucleic acid sequence files which would comprise known viral pathogens likely to be associated with human tumors, leading to the identification of the pathogen involved.  The use of viral genomic sequences from viruses associated with human tumors was taught by Sanborn, and merely providing specific nucleic acid genome sequences for each type of virus in this combination would further serve to achieve the predictable result of being able to identify the presence of those viruses, because any match of patient or disease sequence data to the viral genomic data represents an infective event at some point prior to the taking of the sample. Identifying a virus associated with a human tumor would provide one of skill with information 
	As set forth above, the chimeric sequence analyzed can comprise mammalian and pathogenic nucleic acid sequences and “matched normal sequences” (as above, and Example 1 [0092-0093], [0017-0122]) meeting claims 2-4. 
	With respect to claims 5-6, and 13-14, Sanborn provides methods for providing the requisite amounts of nucleic acid tissue at [0005, 0006, 0009, 0019, 0021, 0073-0075, et al.].
	With respect to claims 7, distinct pathogens are disclosed at [009-0022, 0027, 0028, 0042-0046] and can be a virus, such as a lentivirus which causes AIDS, including HTLV-1 and cervical disorders caused by HPV infection [0064-0072, claims 49-51 etc].
	With respect to claims 10-11, integration or presence of at least some of the virus or co-amplification can be detected [0009-0022, 0042-0046, 0064-0069, 0073-0075, et al.].
	With respect to claim 15, the viruses can be distinct [0064-0069].
	Claim 16 is addressed above.
	With respect to claims 17-18, the BAM format is disclosed [0009, Example VIII].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,176,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to viral associated tumors, specifically, while the instant application is not so limited.
s 1-7, 10-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-22 of copending Application No. 16/562,186 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘186 is drawn to identifying virus associated tumor sequence information including copy number and replication, while the instant application is drawn to pathogen sequence information in mammals.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner is monitoring copending applications which have varying degrees of overlap with the claimed invention, as listed on the PTO-892.  Depending on the direction of prosecution in each, these may become relevant to ODP issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Searches of Google and/or Google Scholar for “chromosomal structure format” and similar terms, executed 5/10/2021 and 5/11/2021.
Sequence alignment/Map format specification. (2021) The SAM/BAM format specification working group, 23 pages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631